                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

CAPITOL INDEMNITY CORPORATION                    )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                   CIVIL ACTION NO. 1:18-00537-JB-N
                                                 )
BES DESIGN/BUILD, LLC, et al.,                   )
                                                 )
                       Defendants.               )


                                              ORDER

       This matter is before the Court on the parties’ “Joint Stipulation of Dismissal without

Prejudice of Defendant Heather Bolton.” (Doc. 52). Upon consideration of the stipulation, and

pursuant to the provisions of Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, this action

is dismissed without prejudice as to Defendant Heather Bolton.

       DONE and ORDERED this 19th day of August, 2019.


                                              /s/ JEFFREY U. BEAVERSTOCK
                                              UNITED STATES DISTRICT JUDGE




                                                 1
